Title: Editorial Note
From: 
To: 


      On 28 August 1780, John Adams dined with “A Lawyer, Mr. Calcoon” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:446–447). This was a significant event in the chronicle of John Adams’ diplomatic mission to the Netherlands, for “Mr. Calcoon” was Hendrik Calkoen, whom Adams described many years later as “the giant of the law in Amsterdam.” Calkoen, a member of the anti-stadholder or patriot party, was sympathetic to the American cause, but more importantly he was consumed with curiosity about the progress of the American Revolution and the ultimate success of the Americans in their struggle for independence. In the course of the dinner Calkoen posed several questions to Adams, but their lack of a common language forced the use of a translator, leading to the suggestion that Calkoen’s questions and Adams’ replies be reduced to writing (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809–1810; 10 pts., p. 194). The result was Calkoen’s letter of 31 August, containing twenty-nine ques­tions (above), to which Adams, after obtaining an English translation, replied with twenty-six letters written between 4 and 27 October (below).
      Hendrik Calkoen’s letter shows clearly the degree to which he viewed the American Revolution through the filters of his Dutch or, more broadly, his European experience. It illustrates Simon Schama’s observation, in his Patriots and Liberators (N.Y., 1977, p. 61), that many Dutchmen identified “America with the historical memory of the first Dutch revolt,” with the result that British efforts to subdue the Americans were seen “not merely as anti-American but anti-Dutch.” In the first seven pages of his letter Calkoen summarizes the Dutch struggle against Spain and the questions that follow are largely intended to determine the extent to which the obstacles faced by the Dutch patriots in their struggle would also hinder the Americans. The central assumption in Calkoen’s letter is that, like the Dutch patriots before them, the American effort would be plagued by shifting loyalties among the principal members of the leadership and the people as a whole, conflicting class interests, and difficulties in financing the war without impoverishing the people and thereby alienating them from the cause. Implicit in Calkoen’s letter was his need for assurance that the Americans would display the same fortitude as his Dutch forebears and would ultimately prevail.
      Calkoen’s letter provided John Adams with an opening to address directly an influential Dutch audience, but when he wrote his replies in October, the stakes were higher than they had been when the letter arrived at the end of August. In mid-September he had received his commission to act in the Netherlands until superseded by Henry Laurens, and by mid-October he had learned of Laurens’ capture and imprisonment by the British (from Francis Dana, 16 Sept., note 2, above; to Samuel Adams, 13 Oct., LbC, Adams Papers; to Thomas Digges, 14 Oct., below). As a result, by 4 October, the date of the first letter to Calkoen (below), Adams had already begun preliminary efforts to obtain a loan; by 16 October, the date of Letters Nos. 8
        , 9 and
        
       10 (below), he knew that the full responsibility for the loan and Dutch recognition fell squarely on his shoulders; and in Letter No. 11, dated 17 October (below), he referred specifically to the need for new foreign loans. The replies to Calkoen thus took on a new urgency, for now they would support his own, rather than another’s efforts.
      The way in which John Adams responded became almost as important as the response itself as he endeavored to inform without offending his Dutch readers. Adams sought to encourage a sense of republican fraternalism with the Dutch, despite the differences between the two nations and their revolutions. He stressed, therefore, that both the Netherlands and the United States were the products of a shared love of freedom and hatred for despotism. Adams made differences between the two societies both acceptable and understandable by attributing them to the effects of the New World, where the lack of societal restraints on the progress of freedom meant that many of the obstacles faced by the Dutch during their revolution did not exist, thus assuring Americans of victory in a far shorter time.
      
      In composing his replies, John Adams drew heavily upon his previous writings. The views he expressed to Calkoen are similar to and should be compared with those in Adams’ reworking of Thomas Pownall’s Memorial (A Translation of Thomas Pownall’s Memorial, 19 April – ca. 14 July, above), soon to be published by Jean Luzac as Pensées sur la révolution de l’Amérique-Unie, and his “Letters from a Distinguished American,” (ante 14–22 July, above). Indeed, Letter No. 17 (below) is largely an extract from Pownall’s work, which Adams had incorporated into his revision. Adams also used material supplied by British authorities, notably John Burgoyne and William Howe in pamphlets published in 1780 defending their activities in America (Letters Nos. 2, 6, 9, and 15, below). Since the content and tone of Adams’ letters to Calkoen are quite similar to his previous efforts published in these volumes and constitute a generally accurate account of the events and progress of the Revolution, annotation has been kept to a minimum.
      The major difference between the letters to Calkoen and the writings noted above is the relatively small amount of space devoted to the economic potential of the United States. Adams muted his strongly held view, shared with many others including Thomas Pownall, that the American Revolution was as much economic as political and that Americans sought to free themselves from the constraints of the British navigation acts in order to trade with all the nations of the world. This was a tactical move on Adams’ part, reflecting Jean Luzac’s warning, in his letter of 14 September (and note 2, above), that many were concerned about the competition that an independent America would pose to Dutch merchants, a concern that led Luzac to compose an introduction to Pensées, intended to allay those fears.
      John Adams hoped his replies to Calkoen would have a beneficial influence upon their intended audience. There is no evidence, however, that when he wrote them Adams had any intention or expectation that his twenty-six letters would be published unless it was by Calkoen himself. In fact, Calkoen did not publish the letters, but rather used them to compose “a comparison between the American and Batavian revolutions,” which he then read “with applause to a society of forty gentlemen of letters who meet in a club at Amsterdam” and “by this means, this society, whose influence must be very extensive, were made hearty converts to the opinion of the impracticability of a British conquest and the certainty of American success, points very dubious in the minds of this nation in general, when I first came here.” According to Adams, Calkoen had concluded that “it was a kind of miracle that the former the Dutch Revolt succeeded, and it would be a greater miracle still, if the latter the American Revolution should not” (to the secretary for Foreign Affairs, 4 Sept. 1782, Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:690; JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809–1810; 10 pts., p. 194; see also JA to Edmund Jenings, 27 Sept. 1782, Adams Papers). It is difficult to see how Adams could have hoped for any more satisfactory outcome.
      Two years passed before Adams began to contemplate publishing his letters to Calkoen and to consider retrieving the originals for that purpose. 27 Sept. 1782 (Adams Papers), Adams wrote to Edmund Jenings that “there are, somewhere in existence 30 Letters written to Mr. Calkoen . . . which I should be glad to have preserved . . . but there is no haste in this matter.” On 9 June 1783 (Adams Papers), Adams again wrote to Jenings and indicated his continued interest in retrieving his letters to Calkoen.
      John Adams ultimately unsuccessful efforts to obtain the original letters from Calkoen may have delayed publication, for it was not until October 1786 that the letters, based on Adams’ retained drafts, were printed privately in London, first under the title Letters, and then later, probably also in 1786, as Twenty-six Letters, Upon Interesting Subjects, Respecting the Revolution of America. Written in Holland in the Year 1780. By His Excellency John Adams, while He was Sole Minister Plenipotentiary from the United States of America, for Negotiating a Peace, and a Treaty of Commerce, with Great Britain. The text of the first edition, as indicated by printer’s marks on the manuscripts, was taken from twenty-four drafts in John Adams’ hand (Letters Nos. 1–6 and 9–26, below), and two fair copies by John Thaxter (Letters Nos. 7 and 8, below), and is preceded by a brief preface or “Advertisement” in which Adams gives an account of the letters’ origin and their use by Calkoen.
      In the United States the first printing of any portion of Adams’ reply to Calkoen was in New York City on 22 April 1789. There, two days after Adams reached the city to assume the office of vice president and one day before Washington’s arrival for his inauguration, John Fenno printed the sixth letter (below), dealing with the inability of any one man to subvert the American Revolution, in his Gazette of the United States. In June 1789, using the same title and same text as the second London edition, Fenno printed the first of two editions that he would issue that year (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America 1639–1800, Chicago and Worcester, 1903–1959; 14 vols., Nos. 21624, 21625). The advertisement for the first New York edition appeared in the Gazette of 13 June and contained all twenty-nine questions posed by Calkoen, probably extracted from Adams’ letters, rather than from Calkoen’s letter itself. Fenno was not done, however, for he published the letters in order again, except for that printed the previous April, in the Gazette between 14 October and 26 December 1789.
      John Adams’ replies to Calkoen next appeared in print in 1809. With a letter dated 8 August of that year, Adams sent his letters, probably one of the previous printings, to the Boston Patriot. The August letter, addressed to the printers of the paper and appearing in the issue of 19 August, dealt with Adams’ diplomatic activities in the Netherlands and particularly with Henry Laurens and his captivity. The last paragraph, however, contained an account of his exchange with Calkoen and his estimate of its impact on Dutch support for the American cause. The newspaper then printed the letters to Calkoen in its next ten issues, from 23 August to 23 September. Later the letter of 8 August and Adams’ replies to Calkoen were collected and included under the title of the Correspondence of the Late President Adams, originally Published in the Boston Patriot (Boston, 1809[-1810], p. 185-250).
     